Citation Nr: 0822198	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1994, for the assignment of a compensable disability rating 
for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  By letter dated May 29, 1984, the RO notified the veteran 
of its May 1984 rating decision that assigned a 
noncompensable rating for his service-connected psychiatric 
disorder; by letter dated April 20, 1995, the RO notified the 
veteran of its March 1995 decision that assigned an effective 
date of January 25, 1994, for a 30 percent evaluation for the 
service-connected psychiatric disorder.

2.  There is no written document received within one year of 
the May 1984 notice of decision, or within one year of the 
April 1995 notice of decision, which expresses disagreement 
and a desire to contest either decision.

3.  There is no allegation of clear and unmistakable error 
(CUE) in the any RO rating decision.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 25, 1994, for a compensable evaluation for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400, 20.201, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than January 
25, 1994 for the assignment of a compensable disability 
rating for his service-connected psychiatric disorder.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the case at hand, as will be discussed in more detail 
below, the Board's determination of the appropriate effective 
date for assignment of a compensable rating for a psychiatric 
disorder involves a question of law and does not turn on a 
factual dispute.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with the VCAA or 
the implementing regulation.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  

Analysis

The Board notes initially that there appears to be some 
confusion in the record as to the benefit that the veteran is 
actually seeking.  The veteran stated in his July 2004 VA 
Form 21-4138 that he was seeking back pay from 1983 because 
that is the date he first filed a claim for PTSD.  The Board 
agrees that the veteran did file a claim of entitlement to 
service connection for PTSD in July 1983.  That claim was 
denied in a May 1984 rating decision.  However, service 
connection was granted for generalized anxiety disorder at 
that time, and the grant of service connection was made 
effective from July 2, 1983.  For purposes of the rating 
schedule, there is essentially no difference between PTSD and 
generalized anxiety disorder.  The same criteria are used.  
While the RO could potentially have excluded certain symptoms 
from consideration, based on its initial finding that the 
veteran did not have PTSD, there is no indication that this 
was done, and indeed, the RO subsequently combined the 
diagnoses for rating purposes as generalized anxiety disorder 
with PTSD.  

The Board notes that, although service connection for 
generalized anxiety disorder was made effective from July 
1983, the disability rating was noncompensable until the 
results of a November 1994 examination showed increased 
symptomatology.  A 30 percent rating was thereafter assigned 
in a March 1995 rating decision, made effective from the date 
of the increased rating claim, January 25, 1994.  The Board 
therefore interprets the veteran's request for back pay as a 
claim of entitlement to an earlier effective date for a 
compensable rating.  

Unfortunately, the veteran did not appeal the May 1984 rating 
decision, which assigned the initial noncompensable rating 
for generalized anxiety disorder, nor did he appeal an 
October 1985 rating decision, which confirmed and continued 
the noncompensable rating, or the March 1995 rating decision, 
which assigned an effective date of January 25, 1994, for a 
compensable rating.  Those decisions are therefore final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2007).  A claim was submitted by the veteran's 
representative in July 1984, within a year of the May 1984 
decision; however, that letter did not refer to the May 1984 
decision and did not express dissatisfaction or disagreement 
with that decision, or a desire to contest the result.  See 
38 C.F.R. § 20.201 (2007).  It simply identified recent 
evidence and asked the RO to obtain those records.  It is 
therefore not a notice of disagreement, but an increased 
rating claim.  With respect to the March 1995 decision, there 
is no communication from the veteran received within a year 
of the date that notice of the decision was sent to the 
veteran that even refers to the March 1995 decision.  There 
is nothing that can be construed as a notice of disagreement.  

As the Court has held, freestanding claims for earlier 
effective dates are barred.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (free-standing claim for earlier effective 
dates vitiates the rule of finality).  Therefore, the veteran 
has no basis to assert a free-standing claim for an earlier 
effective date for a compensable rating.  Rather, his claim 
must either be based on an active appeal, or on the basis of 
CUE in a prior final decision.  

As discussed above, the veteran did not appeal the May 1984, 
October 1985, or March 1995 rating decisions.  Accordingly, 
there is no active appeal that could change either the 
ratings assigned in the May 1984 or October 1985 decision, or 
the effective date assigned in the March 1995 decision.  

With respect to CUE, the Board notes that a CUE claim must be 
pled with specificity, and the Board finds no basis to 
interpret any of the veteran's statements in connection with 
this appeal as a CUE claim.  However, the Board notes that 
the veteran is free to file such a claim at any time, as such 
a claim by its nature is not limited by finality of prior 
decisions.  

To some extent, the veteran appears to acknowledge that he 
does not meet the requirements for an earlier effective date.  
In a letter received in July 2004, he stated that he was 
aware of the regulations, but that these are guidelines only, 
and are not set in cement.  He asserted that he should be 
compensated back to 1983 when he first requested assistance.  
The Board notes that the law and regulations pertaining to 
finality of decisions and assignment of effective dates are 
not simply guidelines.  The Board is bound by the law and 
regulations and is without authority to grant benefits on any 
other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 

In conclusion, January 25, 1994, is the appropriate effective 
date for a compensable rating for the veteran's service-
connected generalized anxiety disorder with PTSD.  There is 
no legal basis for the assignment of an earlier date.  


ORDER

Entitlement to an effective date earlier than January 25, 
1994, for the assignment of a compensable disability rating 
for a psychiatric disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


